ALLOWABILITY NOTICE
Claims 1-3, 5, 6, 8-13, 15, 16 and 18-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/15/2020, 12/8/2020 and 2/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 2/9/2022.

The claims are amended as follows:

1. (Currently Amended) A method for access control in an electronic control unit (ECU), the method comprising: intercepting, by an operating system (OS) kernel of the ECU, at least one request for an interaction of a control application with a , wherein the basic component is a program of the APP platform; requesting, by the OS kernel, from a security subsystem of the operating system, a verdict as to whether or not access for the interaction of the control application with the basic component through the interaction interface can be provided, wherein the verdict is determined using the rules of interaction from a formalized security model; and when the verdict is received from the security subsystem granting the access, providing, by the OS kernel, the interaction between the basic component and the control application through the interaction interface in accordance with the received verdict.

2. (Original) The method of claim 1, wherein the operating system comprises a secure OS.

3. (Original) The method of claim 1, wherein the ECU comprises a control unit of a vehicle.

4. (Canceled).

5. (Original) The method of claim 1, wherein the basic component provides at least one interface for interactions with other basic components.



7. (Canceled).

8. (Currently Amended) The method of claim [[7]] 1, wherein the verdict allows the interaction between the basic component and the control application when the interaction between the basic component and the control application conforms to the formalized security model.

9. (Original) The method of claim 1, further comprising: determining the verdict by the security subsystem of the operating system.

10. (Original) The method of claim 1, the interaction comprises an interaction between a process of an application for control of the ECU and the basic component.

11. (Currently Amended) A system for access control in an electronic control unit (ECU), comprising: at least one processor of a computing device configured to: intercept, by an operating system (OS) kernel of the ECU, at least one request for an interaction of a control application with a basic component through an interaction interface provided by the basic component for interactions with , wherein the basic component is a program of the APP platform; request, by the OS kernel, from a security subsystem of the operating system, a verdict as to whether or not access for the interaction of the control application with the basic component through the interaction interface can be provided, wherein the verdict is determined using the rules of interaction from a formalized security model; and when the verdict is received from the security subsystem granting the access, provide, by the OS kernel, the interaction between the basic component and the control application through the interaction interface in accordance with the received verdict.

12. (Original) The system of claim 11, wherein the operating system comprises a secure OS

13. (Original) The system of claim 11, wherein the ECU comprises a control unit of a vehicle.

14. (Canceled).

15. (Original) The system of claim 11, wherein the basic component provides at least one interface for interactions with other basic components



17. (Canceled).

18. (Original) The system of claim 11, the processor further configured to: determine the verdict by the security subsystem of the operating system.

19. (Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for access control in an electronic control unit (ECU), including instructions for: intercepting, by an operating system (OS) kernel of the ECU, at least one request for an interaction of a control application with a basic component through an interaction interface provided by the basic component for interactions with applications, wherein the basic component is a program of the APP platform; requesting, by the OS kernel, from a security subsystem of the operating system, a verdict as to whether or not access for the interaction of the control application with the basic component through the interaction interface can be provided, wherein the verdict is determined using the rules of interaction from a formalized security model; and when the verdict is received from the security subsystem granting the access, providing, by the OS kernel, the interaction between the basic component and 

20. (Currently Amended) The non-transitory computer readable medium of claim 19, wherein the operating system comprises a secure OS, and the control unit comprises a control unit of a vehicle.

Reasons for Allowance
Claims 1-3, 5, 6, 8-13, 15, 16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Miloser et al. (US PGPUB No. 2016/0328173), Bohm et al. (US PGPUB No. 2010/0292867), Fujiwara et al. (US PGPUB No. 2019/0025829), Not Available (JP-2022502790-A), Dyakin et al. (EP-3828748-A1), Karl et al. (WO-2019123447-A1), Hasse et al. (CN-109479020-A), Li et al. (CN-109035117-A), Takeda et al. (JP-2017128308-A), Habel et al. (CN-104272316-A), Liu et al. (CN-103631695-A), Boehm et al. (WO-2009080015-A2), Hilliges et al. (FR-2908909-A1), Benedict et al. (CA-2399175-A1), Ruikun et al. ("An Efficient Access Control Framework For Service-Oriented Architecture of Vehicle", IEEE, doi: 10.1109/ICCWAMTIP53232.2021.9674146, 2021, pp. 404-412), Rumez et al. ("Integration of Attribute-based Access Control into Automotive Architectures", IEEE, doi: 10.1109/IVS.2019.8814265, 2019, pp. 1916-1922), Alam et al. ("Securing Vehicle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 11, 2022